[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 16-17296
                             ________________________

                     D.C. Docket No. 2:15-cv-00497-MHT-TFM

WEST ALABAMA WOMEN’S CENTER,
on behalf of themselves and their patients,
WILLIAM J. PARKER,
M.D., on behalf of himself and his patients,
ALABAMA WOMEN’S CENTER,
YASHICA ROBINSON WHITE,

                                                               Plaintiffs-Appellees,

                                         versus

DONALD E. WILLIAMSON,
in his official capacity as State Health Officer, et al.,

                                                                       Defendant,

THOMAS M. MILLER,
Dr., in his official capacity as State Health Officer,
LUTHER J. STRANGE, III, in his official capacity as
Alabama Attorney General,
LYN HEAD,
in her official capacity as District Attorney for
Tuscaloosa County,
ROBERT L. BROUSSARD,
in his official capacity as District Attorney for Madison County,

                                                            Defendants-Appellants.
                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

Before ED CARNES, Chief Judge, DUBINA, Circuit Judge, and ABRAMS,*
District Judge.

PER CURIAM:

       This is an appeal from the grant of a preliminary injunction that was issued

on October 27, 2016 and was last amended on November 22, 2016. W. Ala.

Women’s Ctr. v. Miller, 217 F. Supp. 3d 1313 (M.D. Ala. 2016). The appeal was

scheduled to be orally argued before this Court at 9:00 a.m. on Friday morning,

October 27, 2017. At approximately 12:30 p.m. on Thursday afternoon, October

26, 2017, the district court issued a permanent injunction, accompanied by a 148-

page opinion, and it entered final judgment in the case. As a result, this appeal is

moot. See Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527
U.S. 308, 315, 119 S. Ct. 1961, 1966 (1999) (“Generally, an appeal from the grant

of a preliminary injunction becomes moot when the trial court enters a permanent

injunction, because the former merges into the latter.”); Cone Corp. v.

Hillsborough Cty., 908 F.2d 908, 912 n.5 (11th Cir. 1990) (collecting cases) (“The

County’s challenge to the issuance of the preliminary injunction is moot regardless


       *
        Honorable Leslie Joyce Abrams, United States District Judge for the Middle District of
Georgia, sitting by designation.
of our disposition of this case on its merits because a permanent injunction has

issued.”).

      APPEAL DISMISSED AS MOOT.